In the

     United States Court of Appeals
                    for the Seventh Circuit
                       ____________________
No. 21-1959
N.J., by his next friend KELLY JACOB, and
A.L., by his next friend TARA LLOYD,
                                                   Plaintiffs-Appellants,

                                    v.

DAVID SONNABEND, in his official capacity
as associate principal of Shattuck Middle School,
and JUSTIN BESTOR, in his official capacity as
principal of Kettle Moraine High School, *
                                           Defendants-Appellees.
                       ____________________

             Appeal from the United States District Court
                 for the Eastern District of Wisconsin.
       Nos. 20-C-227 & 20-C-276 — William C. Griesbach, Judge.
                       ____________________

     ARGUED NOVEMBER 12, 2021 — DECIDED JUNE 15, 2022
                ____________________


* Beth Kaminski was the principal of Kettle Moraine High School during
the events at issue in this case and was the original defendant in plaintiff
A.L.’s lawsuit. Counsel advised us after oral argument that she no longer
holds that office and that Justin Bestor, the associate principal, succeeded
her. We substitute Bestor for Kaminski. See FED. R. APP. P. 43(c)(2).
2                                                 No. 21-1959

   Before SYKES, Chief Judge, and RIPPLE and ST. EVE, Circuit
Judges.
   SYKES, Chief Judge. This case raises a constitutional chal-
lenge to restrictions on student speech. The plaintiffs are two
teenagers who attend Wisconsin public schools. Both are
gun enthusiasts and supporters of the Second Amendment.
To express that support, they own and wear T-shirts that
communicate their favorable opinion of the right to bear
arms. When they wore those shirts to school, however, they
got into trouble with school officials.
    In February 2020 when plaintiff N.J. was in seventh
grade at Shattuck Middle School in Neenah, he went to
school wearing a T-shirt displaying a Smith & Wesson logo.
The logo included an image of a revolver. Around the same
time, A.L., a student at Kettle Moraine High School in Wales,
went to school wearing a T-shirt bearing the logo of Wiscon-
sin Carry, Inc., a gun-rights group. This logo too incorpo-
rated an image of a handgun.
    Administrators at both schools barred the boys from
wearing the shirts, explaining that any clothing depicting
firearms is forbidden. Neither school’s dress code expressly
bans clothing with images of firearms. Rather, the dress
codes prohibit “inappropriate” attire, which the administra-
tors interpreted to bar any clothing with an image of a
firearm regardless of whether it conveys support for or
opposition to gun rights.
    N.J. and A.L. sued the administrators in separate law-
suits alleging violations of their free-speech rights under the
First Amendment. They sought declaratory and injunctive
No. 21-1959                                                    3

relief under 42 U.S.C. § 1983. The district court consolidated
the cases.
    Ruling on cross-motions for summary judgment, the
judge found for the school administrators. He declined to
apply Tinker v. Des Moines Independent Community School
District, 393 U.S. 503 (1969), which established the legal
standard for student-speech cases. Instead, he looked to First
Amendment forum doctrine. Applying the standard for
speech restrictions in a nonpublic forum—the most lenient
test—he upheld the administrators’ actions as viewpoint
neutral and reasonable.
    The judge’s decision rests on a doctrinal error. This is not
a speech-forum case. Tinker provides the legal standard:
restrictions on student speech are constitutionally permissi-
ble if school officials reasonably forecast that the speech
“would materially and substantially disrupt the work and
discipline of the school” or invade the rights of others. Id. at
513. Although this test is deferential to school officials and is
“applied in light of the special characteristics of the school
environment,” id. at 506, it is stricter than the test for speech
restrictions in a nonpublic forum. So the case must be re-
manded for application of Tinker. But only on A.L.’s claim.
N.J.’s case is moot. He now attends Neenah High School and
is no longer subject to the middle school’s dress code.
                        I. Background
   In February 2020 N.J. was in seventh grade at Shattuck
Middle School, which serves seventh- and eighth-grade
students in the Neenah Joint School District in east central
Wisconsin. N.J. is a supporter of the Second Amendment
and enjoys hunting and target shooting. He owns several
4                                                 No. 21-1959

T-shirts that express his support for the right to bear arms.
On February 12 he went to school wearing a T-shirt embla-
zoned with an image of a revolver and the inscription
“SMITH & WESSON FIREARMS—MADE IN THE USA SINCE 1852.”
Here is a photograph of the shirt:




   One of N.J.’s teachers noticed his T-shirt and referred him
to David Sonnabend, Shattuck’s associate principal.
Sonnabend told N.J. that the T-shirt violated the school’s
dress code. N.J. had been warned several times earlier in the
school year that he could not wear clothing depicting fire-
arms. Sonnabend asked him if he had anything he could put
on to cover up the shirt. N.J. pulled a sweatshirt from his
backpack, put it on over the shirt, and returned to class. He
was not disciplined.
    The Shattuck Middle School dress code for the 2019–2020
school year is found in the school’s parent handbook; the
relevant portions are in the record. Nothing in the policy
specifically prohibits students from wearing clothing depict-
ing firearms. Instead, the dress code is stated in very general
No. 21-1959                                                  5

terms: student attire must be “appropriate for a professional
atmosphere and not disruptive to the learning environ-
ment.” The policy explains that “students and families” are
expected to “use their best judgment and common sense”
when choosing attire. As a “reminder” to parents and stu-
dents, the policy provides a nonexhaustive list of clothing
that is not permitted: “[r]evealing, see-through, low-cut[,] or
otherwise inappropriate tops”; “[s]hort-shorts or skirts”;
“[s]agging” pants; attire with “slogans promoting tobacco,
alcohol, drug use, or containing suggestive, sexual, or offen-
sive references”; and “[h]ats, hoods, sunglasses, or any other
head covering” that impedes recognition.
   Shattuck administrators determined that any clothing
depicting firearms is inappropriate in a learning environ-
ment and therefore violates the dress code. Faculty, students,
and parents were advised of this unwritten rule, which
applies regardless of whether the clothing expresses a
message of support for or opposition to the right to bear
arms.
    Plaintiff A.L. is a student at Kettle Moraine High School,
which serves students in grades 9 through 12 in the Kettle
Moraine School District, a large suburban district about
30 miles west of Milwaukee. On February 19, 2020, when he
was a sophomore, A.L. went to school wearing a T-shirt
displaying the logo of Wisconsin Carry, Inc., a gun-rights
organization. The logo features an image of a handgun. The
back of the shirt displays the text of the state constitution’s
guarantee of the right to bear arms, but it wasn’t visible
because A.L. wore a jacket. Here is a photograph of the front
of the shirt:
6                                                 No. 21-1959




   Justin Bestor, then the associate principal at Kettle
Moraine High, notified school principal Beth Kaminski that
A.L. was wearing a shirt displaying the image of a firearm.
Kaminski called A.L. to her office, where she and Bestor told
him that his shirt violated the school’s dress code. A.L.
zipped up his jacket to cover the shirt and returned to class.
He was not disciplined.
    Like Shattuck Middle School, Kettle Moraine High’s
dress code doesn’t explicitly prohibit students from wearing
clothing that depicts firearms. Rather, the dress code in-
structs students to “wear[] attire that supports actively
engaging in the lessons and project based learning in the
classroom” and “maintain[s] a positive atmosphere condu-
cive to education.” The policy provides an illustrative list of
clothing that “do[es] not fit that description,” including
clothing with “exposed midlines or exposed bust lines”;
“revealing undergarments”; “low cut and low riding pants”;
and clothing with “inappropriate messages,” e.g., clothing
that “depict[s] or portray[s] conduct or messages [that] may
be illegal or offensive.” Kaminski and Bestor determined
that any clothing depicting firearms is “inappropriate” and
thus prohibited. This interpretation applies regardless of
No. 21-1959                                                           7

whether the message on the clothing suggests support for or
opposition to the right to bear arms.
    N.J. and A.L., through their parents as next friends, sued
Sonnabend and Kaminski in the Eastern District of
Wisconsin seeking declaratory and injunctive relief enjoining
the enforcement of the policies barring clothing that depicts
firearms. 1 The suits are separate, but the students are repre-
sented by the same attorney. The complaints, which allege
First Amendment violations and are nearly identical, were
filed on February 13 and 20, respectively—which is to say,
within 24 hours of each of the events we’ve just described.
Although the captions state that Sonnabend and Kaminski
are sued in their official and individual capacities, the com-
plaints expressly state—in the first paragraphs—that the
plaintiffs are “not seeking monetary damages.” The suits are
therefore limited to official-capacity claims for prospective
relief.
    Based on the close timing and the striking similarity of
the complaints, Sonnabend and Kaminski—who, like the
students, are represented by the same lawyer—moved to
consolidate the cases. The district court granted the motion.
In the meantime, the COVID-19 pandemic arrived, and the
schools shifted to remote learning.
   Following discovery, the combined case was submitted to
the court on cross-motions for summary judgment. Briefing
was completed in February 2021. By then N.J. was in eighth
grade and A.L. was a junior, the COVID-19 pandemic was

1 Two other students at Kettle Moraine High School were named as
additional plaintiffs in A.L.’s lawsuit, but they withdrew from the case
soon after it was filed.
8                                                 No. 21-1959

almost a year old, and the schools had reopened for in-
person learning. But A.L. continued to take classes from
home because he objected to the school district’s mask
requirement.
    In support of their motion, Sonnabend and Kaminski at-
tested that the alarming increase in school shootings in
recent years had amplified school-security concerns among
faculty, parents, and students. Their declarations are highly
generalized on this point, but both administrators specifical-
ly mentioned an incident at Waukesha South High School in
December 2019 in which a school resource officer shot and
wounded a student who brought a handgun to school.
Waukesha South is about 10 miles from Kettle Moraine
High. Sonnabend also cited an incident at Oshkosh West
High School in December 2019 in which a school resource
officer shot and wounded a student who stabbed him during
an altercation. Oshkosh West is about 10 miles from Shattuck
Middle School.
    Sonnabend also explained that N.J. was placed in a spe-
cial program for “at risk” students based on his history of
behavior problems; for support he submitted N.J.’s discipli-
nary record. Sonnabend stated very generally that students
were “uncomfortable, felt anxious, and did not feel safe
when N.J. wore shirts with images of guns in their presence
in class.” Nothing in the record suggests that A.L. had
similar disciplinary issues, although Kaminski mentioned in
her declaration that A.L. “wore a confederate flag hat to
school on previous occasions.” She added that the high
school “has also experienced racial tension over the 2019–
2020 school year.”
No. 21-1959                                                9

    Finally, the administrators submitted a report from a
proposed expert witness: Brad J. Bushman, a professor of
communication at The Ohio State University. Professor
Bushman holds a Ph.D. in social and personality psychology
and studies human aggression and violence. In his report,
the substantive portion of which is quite brief, he describes
something called the “weapons effect”—a theory that view-
ing an image of a gun can have the effect of “priming or
activating aggressive thoughts in memory” and that
“[p]eople who are thinking aggressive thoughts are more
likely to behave aggressively.” The plaintiffs challenged the
admissibility of Professor Bushman’s report under Rule 702
of the Federal Rules of Evidence and Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993). They did not dis-
pute his professional qualifications; they challenged the
reliability of his methodology, asserting that the “weapons
effect” theory has been the subject of scholarly criticism.
    The judge ruled in favor of Sonnabend and Kaminski. He
first addressed whether A.L.’s status as an at-home learner
mooted his claim. The judge concluded that it did not.
Although A.L. was not at that time attending school in
person, he could return to in-person learning whenever he
wished. Next, the judge turned to the threshold question
whether wearing a T-shirt with an image of a firearm and
words conveying support for the right to bear arms is a form
of expression protected by the First Amendment. Sonnabend
and Kaminski argued that it was not, but the judge disa-
greed. The T-shirts, he explained, expressed a “positive
attitude toward firearms and the right to possess them.”
    Moving on, the judge declined to apply the standard ar-
ticulated in Tinker for evaluating restrictions on student
10                                                 No. 21-1959

speech. Instead, he looked to Muller ex rel. Muller v. Jefferson
Lighthouse School, 98 F.3d 1530 (7th Cir. 1996), and Hazelwood
School District v. Kuhlmeier, 484 U.S. 260 (1988), two speech-
forum cases arising in the school setting. Applying the legal
standard for evaluating speech restrictions in a nonpublic
forum, the judge upheld the administrators’ actions as both
viewpoint neutral and reasonably related to the legitimate
pedagogical concerns of reducing student anxiety and
preventing the aggression that results from seeing an image
of a firearm. On the latter point, and over the plaintiffs’
objection, the judge admitted the proffered expert report
from Professor Bushman describing the “weapons effect.” 2
                               II. Discussion
    We review the district court’s summary-judgment order
de novo. James v. Hale, 959 F.3d 307, 314 (7th Cir. 2020).
Where, as here, the case comes to us from a decision on
cross-motions for summary judgment, we review the evi-
dence and draw all reasonable inferences “in favor of the
party against whom the motion under consideration [was]
made.” Dunnet Bay Constr. Co. v. Borggren, 799 F.3d 676, 688
(7th Cir. 2015).
A. Jurisdictional and Procedural Issues
    We begin with some jurisdictional and procedural issues,
the resolution of which will narrow this dispute. As we’ve
noted, the plaintiffs raise only official-capacity claims
against the school administrators. The suits seek prospective
relief blocking the enforcement of the school policies barring



2   The plaintiffs do not challenge this ruling.
No. 21-1959                                                    11

clothing that depicts firearms; both complaints expressly
disclaim any request for damages.
    This limited request for relief affects Kaminski’s status as
a defendant and N.J.’s status as a plaintiff. Shortly after we
heard oral argument, Kaminski’s attorney notified us that
she is no longer the principal of Kettle Moraine High School
and that Bestor succeeded her in that office. Because A.L.’s
suit raises only an official-capacity claim for prospective
relief, Kaminski drops out of the case and Bestor is substitut-
ed as the defendant pursuant to Rule 43(c)(2) of the Federal
Rules of Appellate Procedure.
   Additionally, we noted at oral argument that N.J.’s
eighth-grade year ended soon after the district court entered
judgment and he (presumably) had since moved on to high
school. If he is now in high school, as we assumed, then he is
no longer subject to the middle school’s dress code or
Sonnabend’s enforcement of it. So we questioned the attor-
neys about mootness. Our inquiry seemed to come as a
surprise to counsel for both sides, so we ordered supple-
mental briefs on the subject. Those briefs confirm that N.J.
completed eighth grade and no longer attends Shattuck
Middle School. Indeed, he has been a student at Neenah
High School for the entire pendency of this appeal. That
development clearly moots his case.
    Article III of the Constitution limits the jurisdiction of the
federal courts to “Cases” and “Controversies,” U.S. CONST.
art. III, § 2, a limitation that “subsists through all stages of
federal judicial proceedings, trial and appellate,” Chafin v.
Chafin, 568 U.S. 165, 172 (2013) (quotation marks omitted).
“[A]n actual controversy must exist not only at the time the
complaint is filed, but through all stages of the litigation.”
12                                                   No. 21-1959

Speech First, Inc. v. Killeen, 968 F.3d 628, 645 (7th Cir. 2020)
(quoting Ozinga v. Price, 855 F.3d 730, 734 (7th Cir. 2017)). A
federal court has no authority to give advisory opinions or
decide questions that cannot affect the rights of the parties.
Chafin, 568 U.S. at 172. “There is thus no case or controversy,
and a suit becomes moot, when the issues presented are no
longer ‘live’ or the parties lack a legally cognizable interest in
the outcome.” Id. (quotation marks omitted). If the court’s
decision “can no longer affect the rights of litigants in the
case before it,” then the case is moot. St. John’s United Church
of Christ v. City of Chicago, 502 F.3d 616, 626 (7th Cir. 2007).
    Because N.J. now attends Neenah High School and is no
longer subject to Sonnabend’s enforcement of the middle
school’s dress code, a decision in his favor can bring no
effectual relief. His case is moot.
    The parties resist this conclusion in their supplemental
briefs. N.J.’s attorney maintains that the suit is functionally
against the Neenah School District, which (he says) is broad-
ly responsible for the middle school’s dress code and its
enforcement. Because Neenah High School is in the Neenah
School District, he argues that N.J.’s suit remains live. Curi-
ously, Sonnabend’s attorney agrees. He asserts without
evidence that the high school has the same dress code as the
middle school.
    But N.J. did not sue the Neenah School District or any
official with responsibility for enforcing the high school’s
policies. Nor is there any evidence in the record about the
content of the high school’s dress code or how school offi-
cials interpret and apply it. Because N.J. no longer has a
stake in the interpretation and enforcement of the middle
No. 21-1959                                                          13

school’s dress code, his case is moot and must be dismissed
for lack of jurisdiction.
   A.L.’s claim, however, is not moot. Although he was tak-
ing classes remotely while his case was in the district court,
the judge correctly concluded that he continued to have a
legally cognizable interest in the outcome of the litigation
because he could return to in-person classes at any time.
Moreover, the parties have given us updated information
about A.L.’s current attendance status. Masks are now
optional at Kettle Moraine High. The school board lifted the
mask mandate soon after the judge entered summary judg-
ment. 3 Since then, A.L. has been attending classes in person,
as the parties confirmed in their supplemental briefs. The
dispute about his Wisconsin Carry T-shirt remains live.
B. A.L.’s First Amendment Claim
    We proceed, then, to the merits of A.L.’s First Amend-
ment claim. As an initial matter, Bestor—now substituted as
the defendant—insists that A.L.’s case does not implicate
constitutionally protected speech at all. The judge was right
to reject this contention, which mistakenly treats A.L.’s claim
as if it rested on conduct rather than expression. It’s true that
certain forms of expressive conduct are entitled to constitu-
tional protection only if the conduct is “‘inherently expres-
sive’” and “comprehensively communicate[s] its own
message without additional speech.” Tagami v. City of


3 See Stephen Plum, Updated Letter: Board Votes to Make Masks Recommend-
ed Starting May 24, KETTLE MORAINE SCH. DIST. (May 19, 2021),
https://www.kmsd.edu/site/default.aspx?PageType=3&DomainID=15&M
oduleInstanceID=21&ViewID=6446EE88-D30C-497E-9316-3F8874B3E108
&RenderLoc=0&FlexDataID=8276&PageID=23.
14                                                    No. 21-1959

Chicago, 875 F.3d 375, 378 (7th Cir. 2017) (quoting Rumsfeld v.
F. for Acad. & Inst’al Rts., Inc., 547 U.S. 47, 66 (2006)). But that
standard doesn’t apply here. This case isn’t about expressive
conduct; it’s about speech.
    Although “clothing as such” is not normally classified as
constitutionally protected expression, “there can be speech
printed on clothing … that convey[s] a political or other
message.” Brandt v. Bd. of Educ., 480 F.3d 460, 465 (7th Cir.
2007). A.L.’s T-shirt fits the bill. The front of the shirt is
imprinted with the logo of Wisconsin Carry, Inc., a gun-
rights group. As the organization’s name and the logo’s
image of a handgun imply, Wisconsin Carry endorses and
advocates for the right to bear firearms. 4 Reinforcing this
message, the back of the T-shirt contains the text of the
provision in the Wisconsin Constitution securing the right to
keep and bear arms in state law. See WIS. CONST. art. I, § 25.
A.L.’s T-shirt, through its text and the image of a handgun,
conveys a political message—a positive opinion of firearms
and support for the right to bear them. The shirt qualifies as
a form of protected expression.
    One final threshold matter warrants clarification before
we reach the substance of A.L.’s claim. As we’ve explained,
the dress code at Kettle Moraine High does not, on its face,
prohibit clothing depicting firearms. When we asked at oral
argument whether A.L. was raising a facial or an as-applied
constitutional challenge, his counsel equivocated; he seemed
to want to keep all theories on the table. Yet we see no
factual or legal basis for a facial challenge in the briefing on


4 See WIS. CARRY, INC., http://www.wisconsincarry.org/ (last visited
June 15, 2022).
No. 21-1959                                                  15

appeal. The plaintiffs did raise an overbreadth argument in
the district court, but the judge rejected it and the argument
is not mentioned on appeal. What’s left is a challenge to
Kaminski’s interpretation and application of Kettle Moraine
High’s dress code on these particular facts—more precisely,
a challenge to her determination that all clothing depicting
firearms is “inappropriate” and thus prohibited under the
code. Bestor endorsed Kaminski’s interpretation and was
directly involved in enforcing it, so his substitution as the
defendant does not leave an evidentiary gap about how he
interprets and enforces the dress code.
    With that point clarified, we come at last to the substance
of A.L.’s claim. The Supreme Court’s foundational student-
speech decision is Tinker, the seminal 1969 case involving
several high-school and junior-high students who were
suspended for wearing black armbands to school to express
their opposition to the Vietnam War. 393 U.S. at 504. They
sued school officials for violating their First Amendment
rights. The Court agreed that their armband protest was
protected speech and announced a legal standard for evalu-
ating restrictions on the constitutional right of public-school
students to express their opinions.
    The Court began by confirming the basic principle that
students do not “shed their constitutional rights to freedom
of speech or expression at the schoolhouse gate.” Id. at 506.
Absent a “specific showing of constitutionally valid reasons
to regulate their speech, students are entitled to freedom of
expression of their views.” Id. at 511. But the speech rights of
students do not mirror those of adults. The Court explained
that student-speech claims must be evaluated “in light of the
special characteristics of the school environment.” Id. at 506.
16                                                 No. 21-1959

Those special characteristics include “the comprehensive
authority of the States and of school officials, consistent with
fundamental constitutional safeguards, to prescribe and
control conduct in the schools.” Id. at 507. Balancing the
speech rights of students with the need for school officials to
set standards for student conduct, the Court held that re-
strictions on student speech are constitutionally justified if
school authorities reasonably forecast that the speech in
question “would materially and substantially disrupt the
work and discipline of the school” or invade the rights of
others. Id. at 513.
    The “substantial disruption” standard announced in
Tinker requires “more than a mere desire to avoid the dis-
comfort and unpleasantness that always accompany an
unpopular viewpoint.” Id. at 509. An “undifferentiated fear
or apprehension of disturbance is not enough to overcome
the right to freedom of expression.” Id. at 508. The armband-
wearing students had been punished for “a silent, passive
expression of opinion, unaccompanied by any disorder or
disturbance,” or any “interference, actual or nascent,” with
the school’s work or “the rights of other students.” Id. The
record contained no facts that “might reasonably have led
school authorities to forecast substantial disruption of or
material interference with school activities, and no disturb-
ances or disorders on the school premises in fact occurred.”
Id. at 514. Under these circumstances, the Court held that
suppressing the students’ speech violated their rights under
the First Amendment. Id.
    Since Tinker the Court has identified “three specific cate-
gories of student speech that schools may regulate” regard-
less of whether the circumstances satisfy Tinker’s “substantial
No. 21-1959                                                  17

disruption” standard. Mahanoy Area Sch. Dist. v. B.L. ex rel.
Levy, 141 S. Ct. 2038, 2045 (2021). The first and perhaps most
obvious category is “indecent[,] … vulgar[,] and lewd
speech.” Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 685
(1986). Fraser concerned a high-school student who was
suspended for delivering a “sexually explicit monologue” to
an “unsuspecting audience of teenage students” at a school
assembly. Id. The Court held that school officials acted well
within their broad authority, recognized in Tinker, to disci-
pline the student for his lewd speech because it was “wholly
inconsistent with the fundamental values of public school
education.” Id. at 685–86 (quotation marks omitted). The
Court did not apply Tinker’s “substantial disruption” stand-
ard to this category of student speech. It was enough that
allowing the student’s sexually explicit speech to go unpun-
ished “would undermine the school’s basic educational
mission.” Id. at 685.
    Second, the Court has held that school officials may regu-
late student speech “that can reasonably be regarded as
encouraging illegal drug use.” Morse v. Frederick, 551 U.S.
393, 397 (2007). Morse involved a high-school student who
was suspended for unfurling a large banner bearing the
phrase “BONG HiTS 4 JESUS” at a school-sponsored event
in front of the school. Id. The banner’s meaning was “cryp-
tic,” id. at 401, but school officials reasonably concluded that
it promoted illegal drug use, id. at 410. The Court held that
“[t]he First Amendment does not require schools to tolerate
at school events student expression that contributes to [the]
dangers” of illegal drug use. Id. Again, the Court did not
apply the test announced in Tinker. The upshot is that school
officials may regulate this category of student speech with-
out regard to Tinker’s substantial-disruption standard.
18                                                No. 21-1959

    The third category is student expression that others
“might reasonably perceive to bear the imprimatur of the
school.” Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 271
(1988). Kuhlmeier concerned the authority of school officials
to maintain editorial control over the content of a high-
school student newspaper. The newspaper was sponsored,
supported, and supervised by the school, and a faculty
member directed and reviewed the work of the student
journalists. Under these circumstances, the editorial content
of the newspaper—although student written—carried the
imprimatur of the school. The issue, then, was not the same
as in Tinker: the question was not whether the school must
tolerate particular student speech but whether it must affirma-
tively promote particular student speech. Id. at 270–71. In
other words, the Court had to decide “when a school may
refuse to lend its name and resources to the dissemination of
student expression.” Id. at 272–73. The Tinker standard was a
poor fit.
    The Court instead applied its First Amendment forum
doctrine, concluding that the school-sponsored newspaper
was a nonpublic forum. Id. at 267–70. As such, school offi-
cials were entitled to regulate its contents “in any reasonable
manner.” Id. at 270. Adapting this standard to the public-
education setting, the Court held that school officials may
“exercis[e] editorial control over the style and content of
student speech in school-sponsored expressive activities so
long as their actions are reasonably related to legitimate
pedagogical concerns.” Id. at 273.
   Tracing these key student-speech precedents brings into
sharper focus the core doctrinal question in this case: Does
A.L.’s claim fall within any of the three categories of cases
No. 21-1959                                                 19

that may be resolved without regard to Tinker’s substantial-
disruption standard? The answer is “no.” A.L.’s Wisconsin
Carry T-shirt isn’t like the lewd sexual speech at issue in
Fraser. Nor is it analogous to the student’s banner in
Frederick, which was reasonably understood to promote
illegal drug use, or the school-sponsored student newspaper
in Kuhlmeier. The default rule is the one announced in Tinker.
    The judge expressly declined to apply Tinker, opting in-
stead to analyze this case under our decision in Muller. That
was a mistake, but perhaps an understandable one. Muller
involved a fourth-grade student who was denied permission
from the school principal to disseminate fliers at school
inviting classmates to attend a Bible study at his church.
98 F.3d at 1532–33. The case produced a fractured decision.
Judge Manion, writing for himself, traced the evolution of
the Supreme Court’s student-speech cases—from Tinker to
Kuhlmeier—and suggested that the speech rights of elemen-
tary-school students might not enjoy much protection at all.
Id. at 1535–39 (opinion of Manion, J.). No other judge on the
panel joined this part of his opinion. He ultimately settled on
Kuhlmeier as supplying the proper framework for decision.
Id. at 1537, 1539. After concluding that the elementary school
was a nonpublic forum, he asked only whether the re-
striction on the student’s distribution of literature was
reasonable. Id. at 1541 (“In a nonpublic forum, only unrea-
sonable restrictions are forbidden.”).
   Judge Eschbach agreed with the application of the
Kuhlmeier standard and joined this part of Judge Manion’s
opinion. Id. at 1545 (Eschbach, J., concurring). He also joined
Judge Manion’s treatment of an argument about content and
viewpoint discrimination. After acknowledging the general
20                                                No. 21-1959

rule that government officials may not restrict speech based
on its content or viewpoint, the majority explained its view
that the neutrality rule was incompatible with the basic role
of public education. Id. at 1542. Summing up, the majority
held that although a school “may not act unreasonably, [it]
need not tolerate student expression of viewpoints [that] are
fundamentally ‘inconsistent with its basic educational
mission.’” Id. (quoting Kuhlmeier, 484 U.S. at 266). Under the
lenient “reasonableness” standard, the majority upheld the
school’s speech restriction. Id. at 1543.
    Judge Rovner concurred. Id. at 1545–47 (Rovner, J., con-
curring in part and concurring in the judgment). In her view
“a more searching review, akin to that applied in Tinker,”
was required. Id. at 1546. But she concluded that the princi-
pal’s action survived review even under that “more strin-
gent review,” so she joined the majority in upholding the
restriction. Id. at 1547.
    We take no position on the outcome in Muller, but we
think it’s clear under recent Supreme Court caselaw that
Judge Rovner was right and the majority’s decision to apply
Kuhlmeier was in error. As explained, the Court has recog-
nized three categories of student speech that may be regulat-
ed without regard to the Tinker standard. The Kuhlmeier
category is plainly limited to “speech that others may rea-
sonably perceive as ‘bear[ing] the imprimatur of the school,’
such as that appearing in a school-sponsored newspaper.”
Mahanoy, 141 S. Ct. at 2045 (alteration in original) (quoting
Kuhlmeier, 484 U.S. at 271). The Muller majority did not
apprehend this limitation; the church fliers at issue there
could not reasonably be perceived as bearing the imprimatur
of the school.
No. 21-1959                                                             21

    We add, however, that we do not understand the list of
three Tinker-exempt categories—most recently synthesized
in Mahanoy—to be exclusive; other categories might emerge
on new facts. It’s enough for present purposes to say that
nothing in Muller justified an expansion of the list. Muller, in
turn, led to the judge’s doctrinal misstep in this case, so
clarification is warranted. Because Muller mistakenly applied
Kuhlmeier and speech-forum analysis, it is overruled. 5
   It follows that it was error for the judge here to apply
Muller and Kuhlmeier. Unlike the high-school student news-
paper in Kuhlmeier, nothing about A.L.’s T-shirt bears the
imprimatur of his school. No observer would construe the
message on his T-shirt as school-sponsored or school-
endorsed speech. Rather, A.L.’s Wisconsin Carry T-shirt is
materially indistinguishable from the black armbands in
Tinker. It’s an expression of his political opinion, just like the
armbands expressed the students’ opposition to the Vietnam
War. Tinker is the controlling authority.
    We reached the same conclusion on similar facts in
Nuxoll ex rel. Nuxoll v. Indian Prairie School District No. 204,
523 F.3d 668 (7th Cir. 2008), another student T-shirt case.
There we considered whether a high school could prohibit a
student from wearing a T-shirt with the slogan “Be Happy,
Not Gay” in response to the school’s “Day of Silence”
celebration, which promoted tolerance of homosexuality. Id.
at 670. The school’s dress code—like Kettle Moraine High’s—
used broad language prohibiting all “derogatory com-


5 Because this opinion overrules circuit precedent, we circulated it to the
active members of the court under Circuit Rule 40(e). No judge requested
to hear this case en banc.
22                                                  No. 21-1959

ments,” including those that refer to sexual orientation. Id.
We reversed the district court’s denial of a preliminary
injunction, holding that barring the student from wearing
the shirt likely violated the Tinker standard. Id. at 675–76.
When the case returned after final judgment under the name
Zamecnik v. Indian Prairie School District No. 204, we upheld a
permanent injunction against the school and affirmed an
award of nominal damages. 636 F.3d 874, 879–81 (7th Cir.
2011).
    Nuxoll applied the Tinker standard to factual circum-
stances materially identical to this case. But the judge de-
clined to follow it, finding the case distinguishable because
the school’s action in banning the student’s “Be Happy, Not
Gay” T-shirt was not viewpoint neutral. That’s true, see
Nuxoll, 523 F.3d at 670, but it’s not a reason to cast aside
Tinker in favor of Kuhlmeier. To repeat: Kuhlmeier’s regulation-
permissive test applies when the speech in question might
reasonably be perceived “as bear[ing] the imprimatur of the
school.” Mahanoy, 141 S. Ct. at 2045 (alteration in original)
(quotation marks omitted). A.L.’s T-shirt doesn’t qualify.
    We return, then, to the Tinker standard: restrictions on
student speech are constitutionally justified if school officials
can show that the speech in question “would materially and
substantially disrupt the work and discipline of the school”
or invade the rights of others. 393 U.S. at 513. It’s not neces-
sary to prove “that unless the speech at issue is forbidden[,]
serious consequences will in fact ensue.” Nuxoll, 523 F.3d at
673. But mere speculation won’t do, id. at 676, and there’s no
“generalized ‘hurt feelings’ defense to a high school’s viola-
tion of the First Amendment rights of its students,”
Zamecnik, 636 F.3d at 877. Rather, school officials must
No. 21-1959                                                     23

present “facts [that] might reasonably have led school au-
thorities to forecast substantial disruption of or material
interference with school activities” or the invasion of the
rights of others. Tinker, 393 U.S. at 514; see also Nuxoll,
523 F.3d at 673. It’s an objective inquiry, and Tinker places the
burden of justifying student-speech restrictions squarely on
school officials. Norris ex rel. A.M. v. Cape Elizabeth Sch. Dist.,
969 F.3d 12, 25 (1st Cir. 2020) (collecting cases).
    At the same time, the Tinker standard acknowledges the
broad authority of school officials to maintain order and
discipline and establish conditions in the school environ-
ment that are conducive to learning. “[W]e must not ignore
the Supreme Court’s admonition that ‘a school need not
tolerate student speech that is inconsistent with its basic
educational mission.’” Brandt, 480 F.3d at 467 (quoting
Kuhlmeier, 484 U.S. at 266). The application of Tinker must
account for such factors as the age and grade level of the
students to whom the speech is directed and any factors
particular to the educational environment or history of the
school or student body in question. Temporal factors and
recent events might be relevant. And the inquiry accounts
for the professional knowledge and experience of school
administrators in setting and enforcing disciplinary stand-
ards. Tinker, 393 U.S. at 507 (“[T]he Court has repeatedly
emphasized the need for affirming the comprehensive
authority … of school officials, consistent with fundamental
constitutional safeguards, to prescribe and control conduct
in the schools.”).
   Because the judge did not apply Tinker, the prudent
course is to remand to allow him to do so in the first in-
stance. The parties’ arguments on appeal mostly concerned
24                                               No. 21-1959

the choice of legal standard rather than its application; the
briefing contains only limited analysis of A.L.’s case under
the substantial-disruption standard. With the legal frame-
work clarified, the judge may want to invite new submis-
sions from the parties.
   Accordingly, we vacate the judgment and remand for fur-
ther proceedings in A.L.’s case. On remand N.J.’s case must
be dismissed for lack of jurisdiction.
                VACATED AND REMANDED WITH INSTRUCTIONS